Exhibit 99-2 4th Quarter Presentation August 24, 2011 1 Participants Steven E. Nielsen President & Chief Executive Officer Timothy R. Estes Chief Operating Officer H. Andrew DeFerrari Chief Financial Officer Richard B. Vilsoet General Counsel 2 Forward-Looking Statements and Non-GAAP Information Forward-Looking Statements and Non-GAAP Information Fiscal 2011 fourth quarter results are unaudited. This presentation contains “forward-looking statements” which are statements relating to future events, future financial performance, strategies, expectations, and competitive environment.All statements, other than statements of historical facts, contained in this presentation, including statements regarding our future financial position, future revenue, prospects, plans and objectives of management, are forward-looking statements.Words such as “believe,” “expect,” “anticipate,” “estimate,” “intend,” “forecast,” “may,” “should,” “could,” “project,” “looking ahead” and similar expressions, as well as statements in future tense, identify forward looking statements. You should not read forward looking statements as a guarantee of future performance or results.They will not necessarily be accurate indications of whether or at what time such performance or results will be achieved.Forward looking statements are based on information available at the time those statements are made and/or management’s good faith belief at that time with respect to future events.Such statements are subject to risks and uncertainties that could cause actual performance or results to differ materially from those expressed in or suggested by the forward looking statements.Important factors that could cause such differences include, but are not limited to factors described under Item 1A, “Risk Factors” of the Company’s Annual Report on Form 10-K for the year ended July 31, 2010, and other risks outlined in the Company’s periodic filings with the Securities and Exchange Commission (“SEC”). The forward-looking statements in this presentation are expressly qualified in their entirety by this cautionary statement. Except as required by law, the Company may not update forward-looking statements even though its situation may change in the future. This presentation includes certain “Non-GAAP” financial measures as defined by SEC rules. We believe that the presentation of certain Non-GAAP financial measures provides information that is useful to investors because it allows for a more direct comparison of our performance for the period with our performance in the comparable prior-year periods. As required by the SEC we have provided a reconciliation of those measures to the most directly comparable GAAP measures on the Regulation G slides included as slides 11 through 14 of this presentation. We caution that Non-GAAP financial measures should be considered in addition to, but not as a substitute for, our reported GAAP results. 3 Q4-2011 Overview nContract revenue of $303.7 million grew organically 10.8%, including $14.1 million of storm restoration services nAdjusted EBITDA of $39.9 million in Q4-11 grew 41.1% compared to Q4-10 nRepurchased 580,000 shares of our common stock at an average price of $15.62 per share for a total of $9.1 million during Q4-11 nNet income of $0.38 per share compared to $0.12 per share in the prior year; highest quarterly earnings per share since the October 2000 quarter nBacklog increased sequentially to $1.412 billion Note: The organic revenue percentage of 10.8% includes storm restoration services of $14.1 million, excludes revenues from acquired businesses and is adjusted for the additional week in the prior year quarter as a result of our 52/53 week fiscal year.
